DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 18, “put” should be “port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 17 and 18, it is unclear what structure further comprises a “keyed connection”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,122,939. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 4, 6, 7, 9, 10, 14, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al. (20140263421).
Regarding claims 1, 15 and 19, the Urban et al. reference discloses a counter-mount fluid dispenser (100) comprising:
a housing (102) configured to be mounted above a countertop (104);
an outlet nozzle located near a first end of the housing (defined at 134, 154 in Figure 1);
a dispensation conduit (152) routed through at least a portion of the housing to the outlet nozzle wherein a first end of the dispensation conduit is located proximate the outlet nozzle and a second end of the dispensation conduit is in fluid communication with a pump (126, 146), a movable access member (103); wherein the movable access member forms a part of the housing (see Figure 1), the movable access member is movable between a non-accessing position (Figure 1) and an accessing position (Figure 5); wherein the dispensation conduit remains in place when the movable access member is moved between the non-accessing position and the accessing position (Figure 5 shows conduit 152 in place after movement of access member 103); a reservoir (128, 148): wherein the pump is in fluid communication with the reservoir; a refill port (124, 144): wherein the refill port is at least partially concealed when the movable access member is in the non-accessing position and the refill port is accessible when the moveable access member is in the accessing position (Figure 5); the refill port is configured to mate with a refill connector (inherent) of a refill container (402); wherein when the refill connector is inserted into the refill port, a sealing member (inherent) forms a seal that prevents fluid from leaking out of the refill port.
	Regarding claim 15, inasmuch structure that defines an “upward position” and a “seated position”, the access member (103) being in an accessing position meets the “upward position” limitation and being in the non-accessing position meets the “seated position” limitation.
	Regarding claim 19, Figures 10F – 10H further disclose wherein the refill port (1006) can be located on the arcuate shaped lower surface; wherein the refill port is not visible from directly above the housing 

Regarding claim 2, further comprising a valve (one way valve) that is biased closed by and opens when the refill connector is inserted into the refill port to allow fluid to flow into the reservoir.  See para [0031].

Regarding claim 3, wherein the moveable access member moves outward from the housing to be in a accessing position.  Figure 5 shows access member (103) moved “outward” from the housing (102).

Regarding claim 4, wherein the moveable access member (103) is located proximate the outlet nozzle.  Figure 5 shows access member (103) being proximate the outlet nozzle.

Regarding claim 6, wherein the moveable access member (103) rotates from the non-accessing position to be in a accessing position.  Moveable access member (103) is hinged and rotates from non-accessing position to the accessing position. See Figures 1 and 5.

Regarding claim 7, wherein the moveable access member is located on a top of the housing.  Moveable access member (103) can be construed as being located on a top of the housing (102).

Regarding claim 9, wherein the moveable access member (103) rotates on its hinge.

Regarding claim 10, wherein the moveable access member (103) pivots about an axis (i.e., about the hinge axis).

Regarding claims 14, 17 and 18, further comprising a mechanical keyed connection.  Any shaped connection between the refill container and refill port meets the claim limitation of “keyed” connection and it’s mechanically connected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. in view of Carola (5474112).
Regarding claims 13 and 16, the Urban et al. reference discloses the invention (discussed supra), but doesn’t disclose a vent for venting the reservoir.  However, the Carola reference discloses another dispenser having a vent (15) in fluid communication with the reservoir (Figure 5) and a keyed connection (43) which locks onto the receiving reservoir.  The vent being configured to allow gas to pass therethrough (see Col. 10, lines 52 - 63) and provide a secure connection.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Urban et al. reservoir to have a vent and keyed connector, which would lock or latch as, for example, taught by the Carola reference in order to allow air to pass therethrough and provide a secure connection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispensers similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753